Wxly, J.
The defendant has appealed from a judgment on the verdict of a jury against him based on the following instrument, viz:
“New Orleans, February 3, 1862.
John West, Esq., Lumpkin, Georgia: Pear Sir — In accordance with-the instructions of Doctor J. T. Nolan, of West Baton Rouge, I have placed to your credit six thousand five hundred dollars ($6500), which-amount I hold subject to your order. Yours respectfully,
(Signed) AR. MILTENBERGER.”
The defense is that the consideration of the letter of credit was Confederate money. In support of this plea the defendant attempts to-prove that he was authorized by his constituent, Nolan, to sell his sugar crop for Confederate money, that Nolan had no other funds in his hands, and when he gave the letter of credit to the plaintiff as-requested by Nolan, the motive or consideration to him was Confederate money.
Assuming that such was the case, we do not think the defense a valid one. The plaintiff is not in any manner connected with this-Confederate transaction: he swears he never believed that the consid*409eration in tlie stipulation between Nolan and the defendant was Confederate money; the debt which he held against Nolan was not for that unlawful currency; he is simply trying to collect a valid and lawful debt against the defendant, his delegated debtor.
The defendant argues that under the authority of the Union Bank *. Bowman, 9 An. 196, he can set up equities between him and Nolan, with whom the stipulation was made in favor of the plaintiff. Certainly he can. But the defense urged by Mm is not based upon any equities existing between the contracting parties; it is based upon immorality. If the plaintiff had taken part in the transaction resulting in the letter of credit declared on, the immorality thereof might be an effectual bar to Ms recovery, the policy of the law being to leave guilty suitors where they have placed themselves in such contracts. But he did not take part in the immoral’dealing complained of, nor was he aware thereof.
However immoral the consideration of the stipulation between the defendant and Nolan may have been, the legal obligation which arose out of it or subsequent to it, in favor of the plaintiff, now sought to be enforced, was a lawful one.
As to the plaintiff, the undertaking of the defendant to pay the debt due him from Nolan was not immoral; his debt against Nolan being-lawful, the delegated debtor’s obligation in his favor was likewise lawful.
•The defense urged is practically this: The defendant ought not to be compelled to discharge his obligation to the plaintiff, based on the letter of credit, because before that obligation was incurred, there was a contract between him and Nolan, in which, for a sum of Confederate money, he agreed to undertake the. payment of this debt for Nolan.
Now the defendant is not sued by Nolan to compel him to make good the assumption of the debt as agreed upon, for Confederate money. That contract was executed, on the part of Nolan, by paying the Confederate money, and on the part of the defendant, by making the assumption or giving the letter of credit to the plaintiff. We therefore think the obligation of the delegated debtor to the plaintiff, evidenced by the letter of credit, is not tainted with immorality, and that it can be enforced.
Judgment affirmed